Plaintiff, a Reserve Officer in the Air Force, was relieved from extended active duty, on January 3, 1954, not by reason of physical disability and without having met a Physical Evaluation Board. The Board for the Correction of Military Records recommended that his records be corrected to show that on the date of his release he was unfit for mili*972tary duty by reason of arthritis, the disability being service incurred and rated at 10%, and that he was discharged by reason of physical disability with entitlement to severance pay. The Secretary of the Air Force approved this recommendation on May 14,1957, and plaintiff was paid disability severance pay of $9,781.20 less Veterans Administration payments already made to him. On November 15, 1960, the Correction Board reconsidered plaintiff’s case and recommended that his records be changed to. reflect disability retirement with a rating of 30% and that he be placed on the permanent disability retired list as of the date of his release from active duty, which recommendation was approved by the Secretary of the Air Force on November 15,1960. On November 9,1966, plaintiff filed his petition in this court seeking increased retired pay on the basis of a disability rating of 70%, promotion to lieutenant colonel effective July 1,1955, and increased retired pay based upon that promotion. Defendant has moved for summary judgment dismissing the petition on the ground that it is barred by the statute of limitations. On December 18, 1967, the court, upon consideration of the motion, plaintiff’s opposition, and without oral argument, concluded that the claim accrued not later than May 14, 1957, and that the petition filed November 9, 1966, was barred by limitations. 28 U.S.C. § 2501. The court ordered that the petition be dismissed. On March 15,1968, the court denied plaintiff’s motion for reconsideration.